DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 9/9/2021 has been entered. The finality of the Final Rejection mailed on 7/9/2021 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francesco Sardone on 9/13/2021.

The application has been amended as follows: 

In the Claims:

Claim 3, line 2, “the first and second longitudinal side portions” is changed to -- the first and second longitudinal sides--.

Claim 9, line 2, “extends across a width” is changed to --extends across the width--.

Claim 9, lines 2-3, “the first longitudinal side portion to the second longitudinal side portion of the buttress body.” is changed to --the first longitudinal side to the second longitudinal side of the buttress body.--.

Claim 13, line 2, “the first and second longitudinal side portions” is changed to -- the first and second longitudinal sides --.



Allowed Claims / Reasons for Allowance
Claims 2-5, 8-15, 18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 2 and 12, none of the prior art, alone or in combination, anticipate or render obvious the claimed invention. Attention can be brought to the teachings of Trumbull (US Patent 5,263,629), Grant (US Patent 6,592,597) and/or Huitema (US PGPUB 2009/0206143), which, in combination, disclose and/or render obvious several features of the claimed invention (as outlined in the Final Rejection mailed on 7/9/2021), however, none of the references disclose a stiffened region defined in the buttress body as claimed. Specifically none of the listed references all of the claimed details including:
-defined in the buttress body
 -continuously extending across a width of the buttress from a first longitudinal side to a second longitudinal side of the buttress body, 
-disposed over and extending across the longitudinal slot of the anvil or cartridge jaw member, 
-attached to the tissue contacting surface of the anvil or cartridge jaw member, and 
-the stiffened region releasably secures the buttress to the anvil or cartridge jaw member. 
	
	Although Trumbull discloses stiffened regions (“ultrasonic welds”; Col 3, lines 34-37) being attached to the tissue contacting surface and able to releasably secure the buttress as claimed and Huitema discloses attachment features (pins 38; Figure 11 or adhesive 512; Figures 29-30) wherein such attachment features can be disposed along an outer perimeter of the buttress (see Paras. 0084, 0103), neither reference discloses such stiffened regions being defined in the buttress body and continuously extending from one longitudinal side to the other as claimed. Further it would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified either reference to include such a stiffened region without the use of improper hindsight drawn from Applicant’s own disclosure as motivation. Further it is noted that although Huitema discloses the adhesive can be applied along an outer perimeter of the buttress (see Para. 0103), it cannot be assumed that this is teaching the adhesive extends Huitema is referring to an adhesive and not a stiffened region defined in the buttress body thereof. 
	Further note that Hodgekinson (US Patent 9,675,351) is disqualified as prior art under pre-AIA  35 U.S.C. 103(c) as noted by Applicant on page 7 of “REMARKS” filed 9/9/2021. 
	Further attention can be brought to other references such as Hamilton (US Patent 6,325,810) which discloses a layer of adhesive (54; Figures 1 and 3) that is used to attach a buttress body (52) to a cartridge jaw member and continuously extends as claimed, however, the adhesive layer (54) cannot be reasonably viewed as a stiffened region defined in the buttress body comprising the rigidity relationship as claimed. Oray (US PGPUB 2006/0173470) discloses a similar adhesive layer to Hamilton (US Patent 6,325,810).
	Even further attention can be pointed to Shelton (US PGPUB 2012/0080491-newly cited) which discloses several buttress embodiments including a buttress (2110; Figure 43) comprising a thicker portion extending in a width direction (see Paras. 0513, 0514) but these thicker portions are not disclosed as comprising a greater rigidity than a remainder of the buttress and further these thicker portions do not releasably secure the buttress to a cartridge jaw member and are merely just thicker portions. Further Shelton discloses another buttress (16620; Figures 268-270) which is compressed at a distal end (16625; Figure 270) to form a stiffened region, however, the stiffened region does not “attach” to a tissue contacting surface and does not releasably secure the buttress 
	Therefore, it can be concluded that while each individual buttress feature as claimed can be found across the prior art, none of the prior art references disclose a buttress comprising a stiffened region comprising all of the claimed features and it would not have been obvious to one of ordinary skill in the art, at the time of the invention, to have combined the teachings of several buttresses across several prior art references to arrive at the claimed invention without the use of improper hindsight drawn from Applicant’s disclosure as motivation. 
	In conclusion, the claimed invention of Claims 2 and 12 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/13/2021

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 September 2021